Case 20-21595-GLT             Doc 559-3 Filed 08/11/21 Entered 08/11/21 17:32:42                     Desc
                                  Proposed Order Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               ) Case No. 20-21595-GLT
Majestic Hills, LLC,                                 )
               Debtor,                               ) Chapter 11
Majestic Hills, LLC,                                 )
               Movant,                               ) Hearing Date: 09/09/21 @ 10:30 a.m.
               vs.                                   ) Response Due: 08/30/21
Parkridge Development, LLC,                          )
               Respondent.                           ) Document No.

                      ORDER APPROVING THE SETTLEMENT
                AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
                        PARKRIDGE DEVELOPMENT, LLC

                  Upon the Debtor’s Motion for an Order Approving the Settlement Agreement

and Release between the Debtor and Parkridge Development, LLC,1 and the Court

having reviewed the Motion and the Parkridge Settlement Agreement; and having heard

the statements of counsel at the hearing on the Motion; and the Court finding that: (i) the

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) Notice

of the Motion and the hearing thereon was sufficient under the circumstances; and (iii)

the legal and factual bases set forth in the Motion and the Parkridge Settlement

Agreement establish just cause for the relief granted herein;

                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                  1.      The Motion is GRANTED as set forth herein.

                  2.      Any and all objections to the Motion and to the relief requested

therein and/or granted in this Order that have not been withdrawn, waived, or settled, and

all reservations of rights included in such objections, are overruled on the merits.


1
    As used in this order, “Parkridge” means Parkridge Development, LLC and its predecessors, successors,
    subsidiaries, affiliates, directors, officers, and representatives, including, without limitation. Other
    capitalized terms used but not defined in this order have the meanings given in the Motion.
Case 20-21595-GLT        Doc 559-3 Filed 08/11/21 Entered 08/11/21 17:32:42              Desc
                             Proposed Order Page 2 of 4



              3.     Pursuant to Bankruptcy Rule 9019, the Settlement Agreement and

each of its terms and conditions, including the releases contained therein, shall be, and

hereby are, approved in their entirety as an Order of this Court.

              4.     The Debtor shall be, and hereby is, authorized to undertake any

transactions contemplated by the Parkridge Settlement Agreement that remain

uncompleted as of the date of this Order.

              5.     Upon the occurrence of the Payment Date, Parkridge and the

Parkridge Released Parties shall be irrevocably released from all claims by the Debtor,

as well as any other person claiming by, through, or on behalf of the Debtor, or any holder

of any Claim against the Debtor under, arising out of, related to, and/or in connection with

any claims against it as a member or officer of the Debtor, or any other party to the

Majestic Hills Claim, all extra-contractual claims arising out of, related to the Debtor or its

business, including, but not limited to, all rights and interests of the Debtor, whether

arising prior to or subsequent to the Petition Date, and whether imposed by agreement,

understanding, law, equity, or otherwise (including, without limitation, any party’s claim

that purport to give any right or option to effect any forfeiture, modification, or termination

of the interest of Parkridge).

              6.     Pursuant to Sections 105(a) all persons who hold or assert, or may

in the future hold or assert, any claim against the Debtor or arising out of or in connection

with the activities covered by Parkridge’s insurance policies, or in connection with the

Debtor’s or any contractor’s activities giving rise to claims made or to be made under

otherwise entitled to any benefit under the policies, or otherwise released under

Paragraph 5 of this Order or the Settlement Agreement, shall be and hereby are
Case 20-21595-GLT       Doc 559-3 Filed 08/11/21 Entered 08/11/21 17:32:42          Desc
                            Proposed Order Page 3 of 4



permanently stayed, restrained, and enjoined from asserting any claim or right to

entitlement, or taking any other action against Parkridge for the purpose of obtaining any

recovery or other relief from Parkridge or under or in connection with its ownership of a

membership interest or activities related to, for or on behalf of the Debtor.

              7.     The releases of Parkridge and the Parkridge Released Parties set

forth herein and in the Parkridge Settlement Agreement comply with the Bankruptcy Code

and applicable non-bankruptcy law.

              8.     The Debtor shall use the Settlement Payment to further its attempts

to seek Plan confirmation as allowed by the Bankruptcy Code, to pay administrative

expenses, and or payments under any conformed plan

              9.     This Order shall be binding upon the Debtor, all creditors or parties

in interest who received notice of the Motion, all other persons and entities receiving

notice as set forth in the Motion, the respective successors and assigns of each person

referred to in this paragraph, and any Chapter 11 Trustee, Liquidating Trustee, or other

trust or distribution vehicle established under a Chapter 11 Plan of the Debtor, and on

any chapter 7 trustee if this Chapter 11 case is converted to a chapter 7 proceeding.

              10.    Each of the Parties hereby is authorized to take all actions and

execute all documents and instruments that it deems necessary or appropriate to

implement and effectuate the transactions contemplated by the Settlement Agreement.

              11.    Parkridge is not, and shall not be deemed to be, a successor to the

Debtor by reason of any theory of law or equity or as a result of the consummation of the

transactions contemplated in the Settlement.
Case 20-21595-GLT        Doc 559-3 Filed 08/11/21 Entered 08/11/21 17:32:42              Desc
                             Proposed Order Page 4 of 4



              12.    This Court shall retain jurisdiction to interpret and enforce the

provisions of the Settlement and this Order in all respects and further to hear and

determine any and all disputes relating to the Parkridge Settlement Agreement between

the Parties or between a Party and any other person; provided, however, that in the event

the Court abstains from exercising or declines to exercise such jurisdiction or is without

jurisdiction with respect to the Parkridge Settlement or this Order, such abstention,

refusal, or lack of jurisdiction shall have no effect upon, and shall not control, prohibit, or

limit the exercise of jurisdiction of any other court having competent jurisdiction with

respect to any such matter. In the event this Chapter 11 Case has been closed, there

shall be cause to have this Chapter 11 Case reopened upon motion or application for

such purposes.

              13.    Counsel for the Debtor shall serve a copy of this order on the Master

Service List and file a certificate of service within three business days of entry of this

order. Notice of the order by ECF or email shall constitute good and sufficient notice of

the order.



Dated: _________ __, 2021


                                           ___________________________
                                           Honorable Gregory L. Taddonio
                                           United States Bankruptcy Judge
